DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 07/14/2021, claim 1 is amended to include a failure determination unit that determines the presence of absence of a failure in each of the current sensors in a state where the plurality of battery cell groups are connected in series as discussed in the early interview made on July 8, 2021, and found persuasive. Hence, the rejection to claim 1 has been withdrawn. Claims 7-9 are cancelled by the current amendment.  Claims 2-6 and 10-11 are dependent on claim 1.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not disclose or suggest the following Claim 1 limitations: “ … a plurality of battery cell groups in which battery cells are connected in series; connection switches configured to switch an electrical connection pattern among the plurality of battery cell groups between a series connection pattern and a parallel connection pattern for a vehicle battery device … and the second contactor has a first contact connected to the negative electrode terminal of the battery pack and a second contact connected to a second input terminal of the inverter, and the failure determination unit determines presence or absence of a failure in each of the current sensors by comparing the electric currents detected by the respective current sensors in a state where the plurality of battery cell groups are connected in series …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2-6 and 10-11. Therefore claims 1-6 and 10-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                          Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859